z W,,.Nw,.p~~¢~….~,, t v N-\ ,;…. _t M `. » .` ,. n , ar . ..

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

GEoRGE LEE oDEMNs nl, )
)
Plaintiff, )
) Case: 1:16-cv-01947
V` ) Assigned To : Unass\gned
) ASSign_ Date ‘. 9/30/2016 _ _
MURDOCH FAMILY TRUST, et al., ) Descript`\on: Pro Se Gen. C\v\|
)
Defendants. )
MEMORANDUM OPINION

 

The trial court has the discretion to decide whether a complaint is frivolous` and such a
finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.
Hernandez, 504 U.S. 25, 33 (1992); see Nel`tzke v. Wl`lll`ams, 490 U.S. 319, 325 (1989) (“[A]
complaint, containing as it does both factual allegations and legal conclusions, is frivolous where
it lacks an arguable basis either in law or in fact.”). Having reviewed the plaintiffs complaint.
the Court concludes that what factual contentions are identifiable are baseless, irrational and
wholly incredible. Furthermore, the allegations of the complaint “constitute the sort of patently
insubstantial claims” that deprive the Court of subject matter jurisdiction Tooley v. Napolilano,

586 F.3d 1006, lOlO (D.C. Cir. 2009).

The Court will grant plaintiff’s application to proceed in`/é)rma pauperis and will dismiss
the complaint pursuant to 28 U.S.C. § l9l5(e)(2)(B)(i). An Order consistent with this
Memorandum Opinion is issued separately.

DATE; 7/¢}/@/& !MM

United States District Judge